Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-2008

USA v. Adames
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2519




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Adames" (2008). 2008 Decisions. Paper 64.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/64


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL




                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 07-2519


                           UNITED STATES OF AMERICA

                                             v.

                                WILFREDO ADAMES,

                                             Appellant


                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             District Court No. 05-cr-00593-2
                    District Judge: The Honorable Legrome D. Davis


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 9, 2008

                  Before: MCKEE, SMITH, and ROTH, Circuit Judges

                               (Filed: December 22, 2008)


                                        OPINION


SMITH, Circuit Judge.

      Appellant Wilfredo Adames appeals his conviction and sentence for certain federal

drug crimes by challenging the District Court’s denial of his motion to suppress physical



                                            1
evidence—over $550,000 in cash and one kilogram of cocaine—discovered during a

post-arrest inventory search of his vehicle. The United States District Court for the

Eastern District of Pennsylvania had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We will affirm the

District Court’s judgment because agents from the Drug Enforcement Agency (“DEA”)

had probable cause to seize the vehicle, and Adames has not alleged an unconstitutional

violation of the DEA’s inventory search policies.

       Title 21, Section 881 of United States Code authorizes the seizure of any vehicles

“which are used, or are intended for use, to transport, or in any manner to facilitate the

transportation, sale, receipt, possession, or concealment of” controlled substances. We

have held that such a seizure does not violate the Fourth Amendment if agents “have

probable cause to believe that the vehicle is subject to forfeiture.” United States v. Bush,

647 F.2d 357, 368–70 (3d Cir. 1981). Here, the DEA had probable cause to believe that

Adames’ vehicle would be used to transport controlled substances. Agents arrested

Adames after he and another individual picked up a substantial quantity of cocaine—30

kilograms—from a motel room. Adames’ vehicle was the only vehicle parked in the

section of the motel parking lot directly behind the room. Its keys were the only set of

vehicle keys in Adames’ or the other individuals’ possession at the time of their arrest,

and the motel was in an area not readily served by public transportation nor generally

accessible without a car. Therefore, the DEA’s seizure of Adames’ vehicle is both

statutorily and constitutionally permissible.

       If a seizure is lawful, an ensuing inventory search is constitutional “provided that


                                                2
the inventory is ‘conducted according to standardized criteria or established routine.’”

United States v. Salmon, 944 F.2d 1106, 1120 (3d Cir. 1991) (quoting Colorado v.

Bertine, 479 U.S. 367, 374 n.6 (1987)). Here, DEA policies state that “[a] complete

inventory shall be made of all property that is taken into custody by DEA for safekeeping,

regardless of whether probable cause exists to search the property. . . . Inventory searches

need not be made contemporaneous with the arrest of any person or at the time of seizure,

but must be made as soon as practical after the property to be searched has been

transported to a DEA or other law enforcement facility.” (J.A. 90.) Adames argues that

the DEA failed to follow standardized criteria or established routine because agents

searched the vehicle in the motel parking lot, not after it had been moved to a DEA or

other law enforcement facility.

       At most, Adames has alleged a technical violation of the DEA’s policies. We

require adherence to standardized criteria or an established routine in order to “strike[] a

balance between the government’s legitimate interests in such searches and the owner’s

legitimate expectation of privacy in the content of the seized vehicle.” Salmon, 944 F.2d

at 1120. To strike this balance, our constitutional inquiry focuses on those aspects of the

criteria or routine that “limit the officer’s discretion regarding whether to search a seized

vehicle” and “limit an officer’s discretion regarding the scope of an inventory search . . .

.” Id. Here, Adames has asserted a policy violation that does not concern whether the

vehicle could be searched, nor the scope of that search. Therefore, the alleged violation

was merely technical, and does not render the inventory search unconstitutional.

       The DEA seized and searched Adames’ vehicle in accordance with federal


                                              3
statutory and constitutional law. Accordingly, the District Court properly denied

Adames’ motion to suppress physical evidence, and we will affirm its judgment.




                                            4